ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-061, concluding that HARRY J. KANE, JR., *626formerly of DENVILLE, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.2(a) (failure to consult with client), RPC 1.4(a) (failure to keep client informed), RPC 1.4(b) (failure to explain matter to extent reasonably necessary for client to make informed decision), RPC 1.5(b) (failure to provide retainer agreement), RPC 1.15(b) (failure to ¡promptly notify client of receipt of settlement funds), RPC 8.4(a) (violations of the Rules of Professional Conduct), and RPC 8.4(c) (misrepresentation), and good cause appearing;
It is ORDERED that HARRY J. KANE, JR., is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.